Title: From Thomas Jefferson to Philippe de Létombe, 27 July 1801
From: Jefferson, Thomas
To: Létombe, Philippe de


               
                  Dear Sir
                  Washington July 27. 1801
               
               Purposing to set out in a few days for Virginia, where I mean to pass the months of August & September, & presuming that before my return you will be departed for Europe, I avail myself of a few moments to bid you farewell. the Secretary of state will express to you officially the sense we have entertained of the manner in which you have discharged your functions here, but I feel that I should not be contented with myself were I to permit you to depart without adding my private and particular assurances of attachment. I have now known you seventeen years. through a considerable portion of the time my public duties have kept me in relation with you. I have found you ever attentive to the interests & the rights of your own country & fellow citizens in the first place, but just and accomodating to the rights and the convenience [of] those with whom you had to transact them. the stile of your applications has been such as always to produce a desire to comply with them: & your conduct in society has attached to you as much private esteem as your public transactions have of respect and satisfaction. it is with sincere regret therefore that we see you leaving our shores, no more to return to us. if it shall promote to your personal interests & happiness, it will be a great consolation to us. no one wishes this m[ore] than myself, & that your country may duly reward a life spent usefully in their service. I shall be anxious to learn that after a pleasant voyage you may have a happy meeting with your friends and kind reception by your employers. from myself be pleased to accept assurances of my sincere esteem & attachment, & of my high consideration & regard.
               
                  
                     Th: Jefferson
                  
               
            